Appeal by the defendant from a resentence of the Supreme Court, Queens County (Mullings, J), imposed September 24, 2012, upon his conviction of sexual abuse in the first degree, upon his plea of guilty, after remittitur from this Court for resentencing (see People v Iliff, 96 AD3d 974 [2012]), the resentence being a determinate term of imprisonment of five years and a period of postrelease supervision of five years, as a first-time felony offender.
Ordered that the resentence is affirmed.
The defendant’s contention that the Supreme Court failed to exercise its discretion at resentencing is unpreserved for appellate review (see People v Gary, 106 AD3d 932, 933 [2013]) and, in any event, without merit (see People v Nolcox, 40 AD3d 1128 [2007]; People v Seymour, 21 AD3d 1292, 1293 [2005]; People v Jennings, 8 AD3d 1067, 1068 [2004]; cf. People v Farrar, 52 *765NY2d 302 [1981]). Further, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Eng, EJ., Balkin, Sgroi and Cohen, JJ, concur.